ORDER
PER CURIAM.
Corrado Cattaneo Delia Volta (“Volta”) appeals from the judgment of the trial court quieting title of real estate in favor of Janet Emerson and Janet Emerson, LLC.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).